Citation Nr: 0310826	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that denied the veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus.  The veteran perfected a timely appeal of this 
determination in May 2001.

It is noted that, in December 2002, the Board undertook 
additional development of these claims, pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), and they subsequently were returned to 
the Board.  However, in light of the favorable decision 
below, the Board finds that the veteran is not prejudiced by 
this action, and; as such, there is no need to remand this 
appeal.  Cf. Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003) (holding that the regulations 
codified at 38 C.F.R. § 19.9(a)(2) are invalid).


FINDINGS OF FACT

1.  The evidence supports a finding that the veteran 
currently suffers from bilateral hearing loss that is related 
to service.

2.  The evidence supports a finding that the veteran 
currently suffers from tinnitus that is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.385 (2002).

2.  Tinnitus was incurred during service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.304, 4.87, Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus (hereinafter, the "service connection 
claims").  In July 2000, the veteran and his representative 
were issued copies of the June 2000 rating decision in which 
the RO denied the veteran's service connection claims.  The 
veteran's service representative filed a notice of 
disagreement on the veteran's behalf in April 2001.  The 
veteran and his representative were issued a statement of the 
case in April 2001 that, among other things, explained the 
principles relating to service connection (including 
chronicity and continuity of symptoms, direct service 
connection, pre-service disabilities noted in service, and 
post-service initial diagnosis of disease).  In the statement 
of the case, the RO again denied the veteran's service 
connection claims because there was no medical evidence 
linking the veteran's service to his hearing loss and 
tinnitus.  By means of the discussions in the July 2000 
rating decision and the April 2001 statement of the case, the 
veteran and his representative were provided with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding the veteran's claims, and 
the requirement to submit medical evidence that established a 
medical nexus between the veteran's hearing loss and tinnitus 
and his service.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  In a letter from the RO dated in 
October 2002, the veteran and his representative were 
notified that his appeal had been certified to the Board and 
that any additional evidence in support of his claims should 
be submitted to the Board.  Finally, in a letter dated in 
March 2003, the veteran and his representative were notified 
that his claims were being developed by the Board.  
Specifically, the veteran was notified in this letter that he 
was being scheduled for VA examination and that, if he failed 
to report to the examination without good cause, his claims 
would be denied.  See 38 C.F.R. § 3.655 (2002).  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  VA audiology examination of the veteran 
was accomplished in May 2000.  Following the Board's request 
for additional development of the veteran's claims, VA 
audiology and ears, nose, and throat (ENT) examinations of 
the veteran were accomplished in April 2003.  

Therefore, the requirements of the VCAA have been met to the 
extent possible, and there would be no possible benefit in 
remanding this case to the RO for consideration of the VCAA's 
requirements in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, and given the favorable decision below, 
adjudication of this appeal without prior referral to the RO 
for consideration of the VCAA's requirements poses no harm or 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Factual Background

A review of the veteran's service medical records indicates 
that the veteran's hearing was "15/15" (or normal) 
bilaterally at his enlistment physical examination 
accomplished in December 1954.  No pertinent examination 
results were noted by the examiner.  No history, diagnosis, 
or treatment for hearing loss or tinnitus was noted on the 
medical history report that accompanied this examination, and 
the veteran was found medically qualified for enlistment.  
The veteran reported no complaints of hearing loss or 
tinnitus during service.  The veteran's hearing was "15/15" 
(or normal) bilaterally at his separation physical 
examination accomplished in November 1957.  No pertinent 
examination results were noted by the examiner, and the 
veteran was found medically qualified for separation from 
service.  

Included with the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus received at the RO 
in January 2000 was a letter dated in November 1999 from Dr. 
J.B.H., M.D., Boston, Massachusetts (hereinafter, "Dr. 
J.B.H.").  In his November 1999 letter, Dr. J.B.H. stated 
that he had seen the veteran for ear problems in April 1997 
and in November 1999.  In April 1997, the veteran complained 
to Dr. J.B.H. of bilateral tinnitus that had been present for 
a few years.  The veteran provided a history of in-service 
exposure to jet engine aircraft noise while working on an 
aircraft carrier and a post-service occupational history of 
exposure to noises from working around pile drivers.  The 
veteran's April 1997 audiogram showed a very sharply dropping 
high-tone hearing loss beginning at 3000 Hertz.  When the 
veteran saw Dr. J.B.H. again in November 1999, he complained 
of problems with ringing in his ears (or tinnitus) and also 
reported some hearing problems.  The veteran's history of 
noise exposure was as reported before.  Dr. J.B.H. stated 
that the veteran's November 1999 audiogram showed changes 
from the previous audiogram accomplished in April 1997, 
noting that the frequencies from 250 Hertz to 3000 Hertz were 
down to 30-35 decibels and the veteran's sharply dropping 
high-tone hearing loss continued as before.  He opined that 
the veteran's history of noise exposure to jets during 
service and post-service exposure to construction noise could 
have contributed to his hearing loss.  The diagnosis was 
tinnitus secondary to hearing loss.

VA audiology examination of the veteran was accomplished in 
May 2000 at the VA Medical Center in Boston, Massachusetts 
(hereinafter, "VAMC Boston"), at which time the veteran 
complained of constant bilateral tinnitus and also reported 
difficulty hearing on the phone.  The veteran's military 
noise exposure was positive for almost 3 years of aircraft 
and ammunition noise.  The veteran stated that variable high-
pitched tinnitus had begun 40 years earlier, but had worsened 
in the past 15 years.  The examiner stated that this was most 
likely related to noise exposure.  Physical examination of 
the veteran's ears revealed a hyper-compliant left tympanic 
membrane and positive middle ear pressure on the right, which 
the examiner concluded was most likely a resolving (ear) 
infection.  It appears that, on audiology evaluation, the 
veteran's pure tone threshold average, in decibels, was 23 
for the right ear and 26 for the left ear.  It also appears 
that speech audiometry revealed speech recognition ability of 
46 percent in the right ear and 72 percent in the left ear.  
The examiner's diagnosis was bilateral mild high-frequency 
sensorineural hearing loss.

By rating decision dated in June 2000 and issued to the 
veteran and his representative in July 2000, the RO denied 
the veteran's service connection claims (as noted above).  In 
June 2001, the veteran's representative requested an informal 
conference with a Decision Review Officer (DRO) at the RO 
and, in the event that the DRO continued the denial of the 
veteran's claims, the veteran's representative requested 
clarification of the VA examiner's opinion provided in May 
2000.  A copy of the DRO's Informal Conference Report 
included in the veteran's claims folder indicates that the 
DRO reviewed the veteran's claims in May 2002 and concluded 
that no change was warranted in the denial of those claims.

Following the Board's development request, VA audiology 
examination of the veteran was accomplished in April 2003 at 
VAMC Boston.  The veteran complained of decreased hearing, 
bilateral tinnitus, and hearing loss that he had experienced 
for more than 30 years.  The examiner noted that she had 
reviewed the veteran's claims folder.  The veteran also 
reported difficulty hearing in group settings, difficulty 
hearing the television, and difficulty listening to women and 
children.  The veteran stated that he did not know if his 
hearing loss had begun while in service or shortly after 
discharge, but described a gradual worsening of his hearing 
over the years.  He also reported a history of bilateral 
tinnitus lasting more than 30 years and was not sure whether 
the high-pitched noises that he heard had begun in service or 
shortly after his discharge from service in conjunction with 
his decreased hearing.  The veteran's history of noise 
exposure to aircraft engine noise and ammunition while in 
service was noted, and he denied any post-service 
occupational noise exposure.  The examiner stated that 
bilateral hearing loss and bilateral tinnitus were consistent 
with the veteran's history of military noise exposure.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
40
LEFT
15
15
15
25
45

The average pure tone threshold was 21 in the right ear and 
was 25 in the left ear.  Speech audiometry revealed speech 
recognition ability of  92 percent in the right ear and 88 
percent in the left ear.  Physical examination of the 
veteran's ears revealed normal tympanograms bilaterally.  The 
examiner opined that the veteran's bilateral high frequency 
sensorineural hearing loss and bilateral tinnitus was as 
least as likely as not related to the veteran's history of 
military noise exposure, but the examiner stated that he 
could not comment on Dr. J.B.H.'s (November) 1999 statement 
because the veteran had not reported any post-service 
occupational noise exposure at this examination.  The 
diagnosis was mild to severe sensorineural high frequency 
(hearing) loss bilaterally.  

VA ears, nose, and throat (ENT) examination of the veteran 
also was accomplished at VAMC Boston in April 2003.  The 
veteran complained of almost constant bilateral hearing loss 
and tinnitus, and the examiner noted that he had reviewed the 
veteran's past medical records and his claims folder at the 
time of this examination.  The veteran reported significant 
in-service noise exposure to jet engine and aircraft engine 
noise.  He stated that he was not sure if his tinnitus had 
begun during service or soon after separation from service.  
He stated that his tinnitus had persisted and even worsened 
over time, fluctuated in intensity as well as in pitch, and 
some times woke him up from sleep.  Although he also was not 
sure when his hearing loss had begun, he stated that he 
thought that he had first noted it soon after separating from 
service.  The veteran stated that he had difficulty 
understanding words in places with a noisy background or when 
he went to the movies, his tinnitus had progressed over time, 
and his hearing was worse on the left than on the right.  He 
denied vertigo, a history of ear pain, ear operations, 
frequent ear infections, acute disease prior to entering 
service, a family history of hearing loss, and any loud noise 
exposure in his post-service employment.  The examiner noted 
that the veteran's past audiograms had revealed bilateral 
sensorineural hearing loss with a steep decline at the high 
frequencies.  Physical examination of the veteran's ears 
revealed that his auricles were normal bilaterally without 
tissue loss or deformity, his external auditory canals were 
normal without edema, scaling, or discharge, and his tympanic 
membranes were normal and intact bilaterally without 
perforation, granulation tissue, or middle ear effusion.  
There was no cholesteatoma (or mass of cells and cholesterol 
in the middle ear, usually the results of chronic otitis 
media), no mastoid tenderness or swelling, a positive Rinne's 
test (for audio ear conduction), a normal Romberg's test, a 
steady gait, and the Weber's test was in the midline.  The 
examiner stated that, based on the veteran's medical history, 
it was more likely than not that his hearing loss and 
tinnitus were caused by his reported in-service noise 
exposure while the veteran was aboard an aircraft carrier.  
The examiner also stated that the veteran denied significant 
post-service occupational noise exposure.  According to this 
examiner, the veteran's statement that he noticed his hearing 
loss and tinnitus soon after separating from service 
indicated again that it was more likely than not that both 
the tinnitus and hearing loss were caused by service-related 
noise exposure.  Finally, the examiner noted that the 
veteran's audiogram showed a steep decline of hearing at high 
frequencies beyond 3000 Hertz, commensurate with noise-
induced flash acoustic trauma.  The diagnoses were bilateral 
sensorineural hearing loss and bilateral tinnitus.  

Analysis

The veteran and his representative essentially contend on 
appeal that his hearing loss and tinnitus are both service-
connected.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Taking into account all of the evidence listed above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record is in favor of 
granting the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  A review 
of the veteran's May 2000 VA audiology examination indicates 
that his speech recognition scores were 46 percent in the 
right ear and 72 percent in the left ear, well within the 
guidelines for impaired hearing found at 38 C.F.R. § 3.385 
(2002), although these results were not specifically 
identified as having been achieved using the Maryland CNC 
Test.  Even assuming for the sake of argument that these 
results were not achieved in May 2000 using the Maryland CNC 
Test, the Board finds it reasonable to conclude that the 
veteran also meets the criteria for bilateral hearing loss 
disability under 38 C.F.R. § 3.385 based on the other medical 
evidence of record on this claim.  In this regard, it is 
noted that the veteran's speech recognition scores using the 
Maryland CNC Test were 92 percent in the right ear and 88 
percent in the left ear, respectively, at his most recent VA 
audiology examination in April 2003.  These results clearly 
were identified as having been achieved using the Maryland 
CNC Test.  Additionally, the veteran's hearing is impaired 
under 38 C.F.R. § 3.385 because he had a pure tone threshold 
of 40 decibels at 4000 Hertz on the right ear and 45 decibels 
at 4000 Hertz on the left ear at this examination.  See 
38 C.F.R. § 3.385 (2002).  Based on these results, the VA 
audiologist who saw the veteran in April 2003 concluded that 
his bilateral hearing loss was as least as likely as not 
related to in-service noise exposure.  The VA ENT examiner 
who saw the veteran in April 2003 found that it was more 
likely than not that his hearing loss was related to in-
service noise exposure.  Acknowledging that it must resolve 
any reasonable doubt in the veteran's favor, and given the 
medical nexus evidence on the record of this claim, the Board 
finds that the veteran's currently diagnosed bilateral 
hearing loss was caused by in-service exposure to jet engine 
and aircraft engine noise.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2002).  Accordingly, the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss is granted. 

Turning to the veteran's claim of entitlement to service 
connection for tinnitus, the Board notes that the veteran 
consistently reported an in-service history of exposure to 
jet engine and aircraft engine noise on examinations 
accomplished during the pendency of this appeal.  The Board 
also notes that the examiner who saw the veteran in May 2000 
related his tinnitus to "noise exposure" without clarifying 
whether or not this referred to his in-service noise exposure 
or his post-service occupational noise exposure.  However, 
the other evidence of record provides a medical nexus between 
the veteran's tinnitus and his in-service noise exposure 
sufficient to grant service connection for this disability.  
For example, the VA audiologist who saw the veteran in April 
2003 for complaints of tinnitus stated that it was as least 
as likely as not that this disability was related to service, 
based on the veteran's consistently reported history of in-
service noise exposure and audiology examination results.  
Further, the VA ENT examiner who saw the veteran in April 
2003 concluded that it was more likely than not that the 
veteran's tinnitus was related to service.  These examiners 
noted the veteran's uncertainty about the onset of his 
tinnitus and still concluded that this disability was 
medically related to the veteran's in-service noise exposure.  
Acknowledging that it must resolve any reasonable doubt in 
the veteran's favor, and given the medical nexus evidence on 
the record of this claim, the Board also finds that the 
veteran's currently diagnosed tinnitus was caused by in-
service exposure to jet engine and aircraft engine noise.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
Accordingly, the veteran's claim of entitlement to service 
connection for tinnitus is granted. 




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

